                Case 19-11689-JTD            Doc 409       Filed 10/24/19        Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re                                                       Chapter 11

THG Holdings LLC, et al.,                                   Case No. 19-11689 (JTD)

                         Debtors.1                          Jointly Administered


        NOTICE OF SECOND AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
                  HEARING ON OCTOBER 25, 2019 AT 10:00 A.M. (ET)

MATTERS GOING FORWARD

         1. Motion of Debtors for (I) Approval of Auction Agreement and Sale of Certain
            Equipment of the Debtors Free and Clear of Liens, Claims, Encumbrances And Other
            Interests; (II) Waiving One or More of the Information Requirements of Local Rule
            2016-2; and (III) Related Relief (D.I. 385, Filed 10/18/19).

         Objection Deadline: October 24, 2019 at 4:00 p.m. (ET), extended to October 24,
         2019 at 6:00 p.m. (ET) for De Lage Landen Financial Services, Inc.

         Responses Received:

                 a)      Informal objection by LS Biotech 8, LLC;

                 b)      Limited Objection and Reservation of Rights to Debtors’ Motion for
                         (I) Approval of Auction Agreement and Sale of Certain Equipment of
                         the Debtors Free and Clear of Liens, Claims, Encumbrances And
                         Other Interests; (II) Waiving One or More of the Information
                         Requirements of Local Rule 2016-2; and (III) Related Relief (D.I. 401,
                         Filed 10/24/19);

                 c)      Limited Objection of LS Biotech 8, LLC to Motion of Debtors for (I)
                         Approval of Auction Agreement and Sale of Certain Equipment of the
                         Debtors Free and Clear of Liens, Claims, Encumbrances And Other
                         Interests; (II) Waiving One or More of the Information Requirements
1
    The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as follows: THG
    Holdings LLC (8292); True Health Group LLC (9158); True Health Clinical LLC (5272); True Health
    Diagnostics LLC (9452); True Health IP LLC (5427); Outreach Management Solutions LLC d/b/a True Health
    Outreach (9424); Health Core Financial LLC d/b/a True Health Financial (6614). The Debtors’ mailing address
    is 3803 Parkwood Blvd., Suite 400, Frisco, Texas 75034.
2
    Amended items appear in bold.
      Case 19-11689-JTD        Doc 409       Filed 10/24/19      Page 2 of 3



              of Local Rule 2016-2; and (III) Related Relief (D.I. 402, Filed
              10/24/19); and

       d)     Notice by LS Biotech 8, LLC of Intent to Call Witness at the Hearing
              on the Motion of Debtors for (I) Approval of Auction Agreement and
              Sale of Certain Equipment of the Debtors Free and Clear of Liens,
              Claims, Encumbrances and Other Interests; (II) Waiving One or
              More of the Information Requirements of Local Rule 2016-2; and
              (III) Related Relief and LS Biotech 8, LLC's Objection Thereto (D.I.
              404, Filed 10/24/19).

Related Pleadings:

       a)     Motion of Debtors for (I) Approval of Auction Agreement and Sale of
              Certain Equipment of the Debtors Free and Clear of Liens, Claims,
              Encumbrances And Other Interests; (II) Waiving One or More of the
              Information Requirements of Local Rule 2016-2; and (III) Related Relief
              (D.I. 378, Filed 10/18/19);

       b)     Notice of Request to Change Filing Date [D.I. 378] (D.I. 379, Filed
              10/21/19);

       c)     Affidavit of Service (D.I. 383, Filed 10/21/19);

       d)     Notice of Withdrawal (D.I. 384, Filed 10/21/19);

       e)     Notice of Request to Change Filing Date [D.I. 385] (D.I. 386, Filed
              10/21/19);

       f)     Declaration of Ross Finn in Support of Motion of Debtors for (I) Approval
              of Auction Agreement and Sale of Certain Equipment of the Debtors Free
              and Clear of Liens, Claims, Encumbrances And Other Interests; (II)
              Waiving One or More of the Information Requirements of Local Rule
              2016-2; and (III) Related Relief (D.I. 394, Filed 10/23/19);

       g)     Declaration of Mackenzie L. Shea in Support of Motion of Debtors for (I)
              Approval of Auction Agreement and Sale of Certain Equipment of the
              Debtors Free and Clear of Liens, Claims, Encumbrances And Other
              Interests; (II) Waiving One or More of the Information Requirements of
              Local Rule 2016-2; and (III) Related Relief (D.I. 395, Filed 10/23/19);

       h)     Declaration of Eric Weiler in Support of Motion of Debtors for (I)
              Approval of Auction Agreement and Sale of Certain Equipment of the
              Debtors Free and Clear of Liens, Claims, Encumbrances And Other
              Interests; (II) Waiving One or More of the Information Requirements of
              Local Rule 2016-2; and (III) Related Relief (D.I. 396, Filed 10/23/19);

                                       -2-
               Case 19-11689-JTD        Doc 409        Filed 10/24/19   Page 3 of 3



                i)     Declaration of William Gardner in Support of Motion of Debtors for (I)
                       Approval of Auction Agreement and Sale of Certain Equipment of the
                       Debtors Free and Clear of Liens, Claims, Encumbrances And Other
                       Interests; (II) Waiving One or More of the Information Requirements of
                       Local Rule 2016-2; and (III) Related Relief (D.I. 397, Filed 10/23/19);

                j)     Notice of Filing of Revised Order (I) Approving Auction Agreement and
                       Sale of Certain Equipment of the Debtors Free and Clear of Liens, Claims,
                       Encumbrances and Other Interests, (II) Waiving One or More of the
                       Information Requirements of Local Rule 2016-2, and (III) Related Relief
                       (D.I. 398, Filed 10/23/19);

                k)     Debtors’ Witness List for October 25, 2019 Hearing (D.I. 399, Filed
                       10/24/19); and

                l)     Debtors’ Amended Witness List for October 25, 2019 Hearing (D.I.
                       403, Filed 10/24/19).

         Status: This matter is going forward.

Dated: October 24, 2019                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                           /s/ Daniel B. Butz
                                           Derek C. Abbott (No. 3376)
                                           Curtis S. Miller (No. 4583)
                                           Daniel B. Butz (No. 4227)
                                           Tamara K. Mann (No. 5643)
                                           Matthew O. Talmo (No. 6333)
                                           Paige N. Topper (No. 6470)
                                           1201 N. Market Street, 16th Floor
                                           P.O. Box 1347
                                           Wilmington, Delaware 19899-1347
                                           Telephone: (302) 658-9200
                                           Facsimile: (302) 658-3989
                                           dabbott@mnat.com
                                           cmiller@mnat.com
                                           dbutz@mnat.com
                                           tmann@mnat.com
                                           mtalmo@mnat.com
                                           ptopper@mnat.com

                                           Counsel to the Debtors and Debtors in Possession
13214562.1




                                                 -3-
